 SHASTA FIBERGLASS, INC.341Shasta Fiberglass,Inc.andDavid Tuggle and GeneralTeamsters Local 137, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Help-ersofAmerica.Cases20-CA-7239and20-CA-7386March 12, 1973DECISION AND ORDERBy MEMBERS JENKINS, KENNEDY, ANDPENELLOOn November 14, 1972,Administrative Law JudgeMaurice Alexandre issued the attached Decision inthis proceeding.Thereafter,Respondent filed excep-tions and a supporting brief,and General Counselfiled cross-exceptions and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,'and conclusions of the Administrative LawJudge as clarified below,and to adopt his recom-mended Order.We find,in agreement with the Administrative LawJudge,that the Respondent violated Section 8(a)(3)and (1) of theAct bydischarging employee Fergusonon December 16, 1971, and employees Tuggle, Cone,Kell, and Hawksley on January17, 1972.In additionto the reasons set forth in the attached Decision, wefind other significant factors for concluding that themotivating cause of their discharge was their unionactivities and sympathies.Respondent asserts that the precipitating reasonfor Ferguson'sdischarge was his involvement in adispute with employee Cozart on the date of hisdischarge.However,it is clear from the record thatneither Supervisor Pereira nor Plant Manager DonBaker observed what caused this dispute and neithermade any investigation of the incident beforedeciding to discharge Ferguson.We are convincedthat Respondent used this incident as a pretext fordischarging, Ferguson.It is clear that a direct consequence of Ferguson'sdischargewas the suspension of organizationalactivity among Respondent'sAnderson plant em-ployees.However, this abeyance ended and therewas a resurgence of such activity among theseemployees when they were informed by Respondenton January7,1972, thatitwas terminating itsmedical insurance program.Immediately followingthisreactivationof protected activity and theirparticipation in it,Respondent discharged employeesTuggle,Cone,Kell,and Hawksley. Respondentcontends they were discharged because of miscon-duct which consisted of excessive talking duringworktime, loafing, horseplay, insubordination, andcarelesswork.Although the Administrative LawJudge found that these employees, and Ferguson,had engaged in misconduct and been cautionedabout it, it is clear from the record that otheremployees also engaged in the same types ofmisconduct and there is no evidence of their havingbeen similarly disciplined. In addition, the miscon-duct of the dischargees was tolerated by Respondentover a period of at least a couple of months prior totheirdischarge,which took place on the dayfollowing a union meeting. These factors and otherscited in the attached Decision compel us to concludethatRespondent was motivated to discharge theseemployees on January 17, 1972, because of theresurgence of union activity and their involvement init.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Shasta Fiberglass,Inc.,Anderson,California, itsofficers,agents,successors, and assigns, shall take the action set forthin the said recommended Order, except that theattached notice is substituted for the AdministrativeLaw Judge's notice.1Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions were incorrectStandardDryWallProducts,Inc, 91NLRB 544, enfd 188 F 2d362 (C A 3) Wehave carefullyexamined the record and find no basis for reversing his findingsAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives allemployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other aid or protectionTo refrain from any or all of these things.202 NLRB No. 50 342DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT do anything that interferes withthese rights.WE WILL NOT unlawfully discharge employeesor otherwise discriminate against them because oftheir union activities.WE WILL NOT unlawfully interrogate or threat-en our employees.WE WILL offer to restore James Ferguson,David Tuggle, Roy Cone, Gerald Kell, andDonald Hawksley to their jobs and pay them forall wages lost because of their discharges.SHASTA FIBERGLASS, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any question concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 13018 Federal Building, 450 Golden GateAvenue, Box 36047, San Francisco, California 94102,Telephone 415-556-3197.DECISIONMAURICE ALEXANDRE, Administrative Law Judge: Thiscase was heard in Redding, California, on June 1 and 2,and on July 18 and 19, 1972, upon a consolidatedcomplaint, issued on March 29, 1972,1 and amended at thehearing, alleging that Respondent had violated Section8(a)(1) and (3) of the National Labor Relations Act, asamended. Respondent has denied commission of the unfairlabor practices alleged. The issues presented are whether ornot Respondent unlawfully interrogated and threatenedemployees, and whether or not it unlawfully dischargedEmployees Ferguson, Tuggle, Cone, Kell, and Hawksley.Upon the entire record,2 my observation of the witness-es, and the briefs filed by the General Counsel and by theRespondent, I make the following:1Based upon an original and amended charges filed by David Tuggle onJanuary 24, March 6 and 28, 1972, and upon original and amended chargesfiled by General Teamsters Local 137 on March 20 and 24, 19722Respondent's unopposed motion to correct the transcript is herebygranted The General Counsel has also moved to correct the transcript, andthat motion is granted to the extent that it is unopposed by the RespondentFINDINGS AND CONCLUSIONSI.JURISDICTIONRespondent has admitted the following allegations of thecomplaint:Respondent, a California corporation with a place ofbusinessatAnderson,California, is engaged in themanufacture of motorboats.During the past year, in the course and conduct of itsbusiness operations, Respondent purchased and receivedgoods and supplies valued in excess of $50,000 directlyfrom suppliers located outside the State of California.During the past year, in the course and conduct of itsbusiness operations, Respondent sold goods and productsvalued in excess of $50,000 directly to customers locatedoutside the State of California.Respondent is, and at all times material herein has been,an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(2), (6),and (7) of the Act.I find the facts to be as admitted, and that Respondent isan employer engaged in commerce and in operationsaffecting commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDI find that General Teamsters Local 137, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America (hereafter called the Union) is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA.Interference,Restraint, and CoercionThe General Counsel asserts that Respondent violatedSection 8(a)(1) of the Act by interrogating and makingthreats to employees. Respondent takes a contrary posi-tion.The conduct relied on by the General Counsel is asfollows:1.EmployeeFerguson testified thatsometime inSeptember 1971, while employed at Respondent's CentralValley plant,3 he obtained authorization cards from theUnion and so advised other employees; that later that day,Bill Baker, Respondent's production superintendent, calledFerguson to his office and asked "what this union businesswas"; that Ferguson replied that the employees had nochoice except to consider unionization because they had nobargaining power; and that Rickey, then a supervisor, waspresent. Ferguson further testified that about a week and ahalf later, while he was at the Anderson plant,Bill Bakerasked him how "the union proceeding was going" andrequested the names of those still interested in the Union.Baker denied such interrogation. He testified that at ameeting in September 1971 at the Central Valley plant withWith regard to the remaining proposedcorrectionswhich Respondentopposes, theGeneralCounsel has failedtosustain his burden ofestablishing that the transcriptis incorrectHe merely makesan assertionthat errorswere made in transcribingtestimony Accordingly, the motion isdenied asto such corrections3Respondentalso has a plant at Anderson, California SHASTA FIBERGLASS, INC.343Ferguson and Rickey, they discussed Ferguson's discon-tent about receiving a smaller pay raise than his fellowemployees. Rickey corroborated Baker's testimony regard-ing a discussion concerning the pay raise. In view ofBaker's self-contradictions noted below, I find that he wasnot a reliable witness. Rickey was no longer in Respon-dent's employ when he testified at the hearing, and hencecan be considered a disinterested witness. For this reason, Iam inclined to accept his testimony regarding Ferguson'sfirstconversation with Baker. It is clear, however, thatRickey was not present at the second conversation, and Icredit Ferguson's version.I find that Baker asked the above questions during hissecond conversation with Ferguson, and that such ques-tions constituted unlawful interrogation violative of Sec-tion 8(a)(1) of the Act.Struksnes Construction Co., Inc.,165NLRB 1062.2.Following his transfer from Central Valley to theAnderson plant sometime in October 1971, EmployeeFerguson arranged for a meeting with representatives oftheWoodworkers Union, and such a meeting took place attheBlueOx Restaurant. The next day, ProductionSuperintendent Bill Baker called several employees to hisoffice, including Ferguson and Kell. Baker's brother, Don,was also present during the meeting. Kell testified that BillBaker asked, "What did you gentlemen find out at themeeting last night?" On direct examination, Baker deniedasking that question. In a prehearing affidavit and oncross-examination, however, he admitted that he hadcalled Ferguson to his office and asked what his problemswere, that the latter had told him that he and severalemployees had gone to a Woodworkersunion meetingseveral nights prior thereto, that Baker then called theother employees to his office, and that he had asked whatthey had learned at the union meeting.Ifind that Bill Baker's admitted interrogation wasunlawful.3.Employee Ferguson testified that about a week and ahalf later, i.e., probably in early November 1971, Supervi-sor Pereira stated, "Of course, you know that they-willnever let a union in here." When Pereira testified later thesame day, he could not recall his conversation withFerguson.When the hearing was resumed the followingmonth, Pereira testified that he recalled suggesting toFerguson that the employees form a group to discussgrievances with management. When asked by counsel forRespondent whether he said anything else about a union,Pereira replied, "Not that I know of." However, he deniedstating that Respondent would never let a union into theplant.In its brief, Respondent does not deny that Pereira madethe statement, but argues that it did not constitute anunlawful threat because it merely consisted of his personalopinion. I find that Pereira made the statement, that it wascoercive, and that an employer is bound by coercivestatementsmade by a supervisor. I therefore find thatPereira's statement violated Section 8(a)(1) of the Act.4.Pereira gave evasive testimony and then deniedasking any employees about attempts to get a union intothe plant. On further interrogation, however, he admittedthathe discussed unionization with some of his men,including Employee Cozart and EmployeeDelassi; that heasked employees in his department about a meeting ofRespondent's "employees with union members"; and thathe asked employees in his department "about what wasgoing on, about getting a union in." At one point, Pereiratestified that he could not recall whether his conversationwith Cozart took place between January 10 and 17, 1972,and stated that it could have been before or after thatperiod. Elsewhere, he testified that he was certain that hisconversationswithCozart and Delassi occurred afterJanuary 17. Respondent's brief does not discuss theseconversations.I findthatPereira engaged in unlawful interrogation ofCozart andDelassi.5.Employee Cleary testified that between January 10and 17, 1972, Supervisor Hutchins asked him why the menhad consulted him regarding the formation of a union.Cleary further testified that a few days later, Hutchins toldhim that Ken Baker, Respondent's president, had statedthat, if the men continued to show interest in unionizing,he would invite a union "from some fiberglass industry"and this would probably resultin lowering,or at leastpreventing an increase in, their wage scale.Hutchinstestified that he may have asked the question attributed tohim by Cleary, and did not deny repeating to Cleary theabove statement by Ken Baker.Respondent's sole defense is that these conversationsmerely constituted interchanges of opinions betweenfriends.This contention is without merit. I credit Clearyand find that Hutchins' question and statement respective-lyconstituted unlawful interrogation and an unlawfulthreat.6.Employee Cleary testified that on or about January14, 1972, Supervisor Wick asked him who was going toattend a forthcoming union meeting.Wick did notcontradict this testimony. I find that he asked the questionattributed to him and that the questionwas unlawful.Respondent contends thatWick did not become asupervisor until after the time in question and that it is notresponsible for his conduct. I disagree. At one point in histestimony,Wick admitted that Plant Manager Don Bakerhad told him that he had the power to hire and fire at thetime in question. Baker did not contradict this admission. Iaccordingly find thatWick was a supervisor and thatRespondent was accountable for his unlawful interroga-tion.7.Employee Seaward testified that on January 14,1972, Plant Manager Don Baker asked him what he knewabout an employee walkout, and stated that he intended toget to the bottom of it. Baker testified that he had beeninformed that employees had discussed a walkout and hadthreatened Seaward by stating that they would turn overthe car of anyone who crossed the picket line, and that hemerely asked Seaward whether the latter had beenthreatened. Respondent contends that Don Baker's versionshould be credited. I disagree. In view of Don Baker's self-contradictions noted below, I credit Seaward's testimonyand find that Baker's remarks were violative of Section8(a)(l) of the Act. 344DECISIONSOF NATIONALLABOR RELATIONS BOARDB.DiscriminationOn December 16, 1971, Respondent discharged JamesFerguson, and on January 17, 1972, it discharged DavidTuggle, Roy Cone, Gerald Kell, and Donald Hawksley.The General Counsel asserts that they were dischargedbecause of their union activities. Respondent contends thatbecause of business losses, it engaged in an effort to reduceitscosts of operation and to eliminate problems whichhampered productivity, and that it selected the fiveemployees for discharge because their continued miscon-duct4 interfered with their own productivity and that ofother employees.5With respect to Ferguson, Respondentalso assertsthat the precipitating reason for his dischargewas his participation in a fight with employee Cozart onthe date of his discharge. I find that,in selectingthe fiveemployees for discharge, Respondent was motivated atleast in part by their union activities.1.FergusonFerguson began working for Respondent at CentralValley on January 1, 1970, and was transferred to theAnderson plant in October 1971. There is evidence that heengaged in a certain amount of talking during worktimeand that he was cautioned about this conduct. But this wasalso true of other employees. Moreover, it is undisputedthat he shoved and threatened to "knock the hell out of"employee Cozart on December 16, 1971. Were therenothingmore in the record, Respondent's explanationwould be persuasive. However, the evidence shows thatFerguson was significantly involved in promoting unioni-zation of the employees; that he was interrogated regardingsuch unionization by Production Superintendent BillBaker, and made clear to Baker that he favored unioniza-tion;and that Supervisor Pereira admittedly knew ofFerguson's union activity and told him that Respondentwould never permit a union in the plant. Ferguson alsotestifiedwithout contradiction that several weeks beforehis discharge, Foreman Klein told him, "You had betterwatch out-the Bakers are after you."Inaddition, the evidence tends to belie Pereira'stestimony that he made the decision to discharge Ferguson.Pereira admitted that he did not know what started theargument between Ferguson and Cozart, that he heardyelling but not the exact words that were exchanged, thathe did not observe any physical contact between them, andthat he did not ask either of them what started theargument. It thus appears that at the time he allegedly4The misconduct referred to by Respondent consisted of excessivetalking during worktime,loafing,horseplay, insubordination,and carelesswork5 In its brief,Respondent referred to certain decisions of referees of theCaliforniaUnemployment Insurance Appeals Board denying unemploy-ment benefits to Cone, Kell, and Ferguson Attached to the brief and to asubsequent letter from Respondent dated September 18, 1972, were copiesof such referee decisions, and the affirming decisions of the CaliforniaBoard with respect to Cone and Kell. The General Counsel has moved tostrike all references to the referee decisions in the appendices attached to thebrief and the letterThe decisions of a state unemployment compensation agency may bejudicially noticedCfSun Company of San Bernardino,105 NLRB 515, 521;Nashville Corp,94 NLRB 1567, 1569 Accordingly, the motion to strike isdenied. Such decisions, however, are not controllingSupreme Dyeing &decided to discharge Ferguson, Pereira could not haveknown which of the two disputants was responsible for theargument.In addition,Don Baker's testimony suggeststhat itwas he who made the decision to dischargeFerguson.In view of these considerations, as well as the unreliabletestimony given by Don Baker and Pereira respecting othermatters, I am inclined to credit Ferguson's testimony thatat the time he was notified of his discharge by Pereira, thelatter stated that he did not have any control over thematter and that Don Baker was responsible. I find thatDon Baker made the decision to discharge Ferguson; andthat in making his decision,Baker was motivated at least inpart by Ferguson's union activity. I accordingly find thatthe discharge of Ferguson violated Section 8(a)(3) and (1)of the Act.2.Tuggle, Cone, Kell, and HawksleyFollowing the discharge of Ferguson,organizationalactivity at the Anderson plant became dormant. However,on January 7, 1972, Respondent informed its Andersonemployees that it wasterminating its medical insuranceprogram. Organizational activities were then reactivated,and it is undisputed that employees Tuggle, Cone, Kell,and Hawksley engaged in such activities. These includedcommunication with the Union, attendance at organiza-tionalmeetings,distribution and execution of authoriza-tion cards to employees in the plant, and discussions in theplant regarding unionization with fellow employees.As in thecaseof Ferguson and other employees, theevidence shows that the four dischargees engaged inmisconduct and were cautioned about it .6 However, I amconvinced that their union activities were responsible, inwhole or in part, for their discharges. In so concluding, Irely on the following considerations:(a)All four of the dischargees, who had been employedby Respondent for periods ranging from almost 1 year toalmost 4 years, were considered competent. In December1971, Supervisor Jenkins told Plant Manager Don Bakerthat Tuggle and Cone were both capable workers. Jenkinsstated in a prehearing affidavit that the two men producedapproximately the same amount of work as the otheremployees; and that he frequently asked Cone to workovertime.? Pereira testified that the quality of Kell's workwas "great." Supervisor Hutchins obtained a raise forHawksley in December 1971.(b) It is undisputed that Respondent was aware of theunion movement in the Anderson plant, and the evidenceFinishingCorp,147 NLRB 1094, 1095,In. 1, accord,N L R Bv TennesseePackers,Inc, 339 F 2d 203 (C.A6),N L R B v PacificIntermountainExpress Co,228 F 2d 170 (C.A. 8). Indeed,in theTennesseePackerscase,the court consideredsuch a decisionto be immaterial in that case,since itdid not know how much of the relevantevidence had been before the stateunemploymentcompensation agency6The General Counselhas moved to strike the statement on p 1, In I ofRespondent'sbrief on the groundthat it asserts facts notin the record Thestatementis that thedischargeeshere involvedwere not theonly employeeswhose employment was terminated for the samereasonThe groundassertedby the General Counsel,even if true, is not a properbasis forstriking material froma brief Themotion is deniedvSuch requests to work overtimetend to refute Jenkins' testimony thatCone produced no more workthan the slowest man in his group SHASTA FIBERGLASS, INC.345shows that it was determined to discourage it. Thus, asnoted above, it attempted through interrogation to ascer-tainwhat organizational progress was being made;Supervisor Pereira told Employee Ferguson that Respon-dent will never let a union into the plant; and Respondentattempted to discourage such progress by threats ofreprisal and by discharging Ferguson.(c) I am persuaded that Respondent had knowledge ofthe union activity of the four dischargees. Upon learning ofthe termination of the employee medical benefits, employ-eeHawksley told Supervisor Hutchins, "Now there isnothing left to do but to get a union in here. Once they takethis away from us, they'll start taking our wages away fromus also."On January 13, 1972, employee Freelove toldSupervisor Jenkins that the employees in the moldingroom, where Hawksley worked, had signed union authori-zation cards. In response to an inquiry by Supervisor Kleinas to what his problem was, Hawksley stated that "theytook our health and welfare plan away from us," that "theywill start taking our wage away from us," and that "therewas nothing left, but to get the union in." On January 15,1972, Plant Manager Don Baker told employee Freelovethat two employees in the motorroom would be dis-charged.Tuggle and Cone worked in the motorroom.Shortly prior to the discharges on January 17, 1972, DonBaker told Supervisor Jenkins that he believed that all themotorroom employees, except Lloyd and Gaekler, hadsigned union authorization cards. On January 15, 1972,employee Freelove told Don Baker that he planned toattend a union meeting scheduled for the following day,and that he would keep Baker informed. From remarksmade to him by Cone, Tuggle, and Hawksley, Freelovebecame aware that they were interested in unionizing. OnJanuary 16, 1972, a number of employees, includingTuggle, Cone, and Kell, met at the union hall, where thethree and several others signed authorization cards.(d) The timing of the discharges suggests an impropermotive. On January 14 and 15, 1972, employee FreelovetoldDon Baker that well over half of the employeeswanted the Union. On January 16, 1972, a number ofemployees met with the Union. On the following day, thefour employees were discharged. It can hardly be acoincidence that Supervisor Hutchins decided to dischargeHawksley on the same day that Plant Manager Don Bakerdecided to discharge Cone, Tuggle, and Kell. In addition,the record shows that the fourmen, aswell as otheremployees, had engaged in the misconduct relied on byRespondent for some time before January 17, 1972. Yet,the four were not discharged until the day after the unionmeeting of January 16-the meeting to which Baker wasalerted by employee Freelove, who offered to report whatoccurred therein. It thus appears that, even thoughRespondent in November 1971 began a campaign toeliminateproduction problems, the misconduct of the fouremployees did not become sufficiently intolerable toprompt their discharge until after the January 16 meeting.(e)Respondent's witnesses gave self-contradictory andinconsistent testimony.Don Baker admitted that during astateunemployment compensation proceeding, he hadtestified that the decision to discharge Tuggle was made bySupervisor Jenkins.He also admitted, however, that hehimself made the decision.Baker further testified that onJanuary 12 or 13,1972, he observed Cone engage inhorseplay,and told Jenkins that he would discharge Conethe "next"time he observed the latter engage in horseplay.Baker then testified that he reached his decision todischarge Cone and Tuggle 4 or 5 days before January 17,1972, i.e., on January 12 or 13.Supervisor Jenkins stated ina prehearing affidavit that insofar as horseplay wasconcerned,employees Cone,Gaekler,and Grieder weretheworst offenders.In his testimony,however,Jenkinssought to give the impression that Cone was the one mostguilty of such misconduct.Don Baker testified that afterobservingmisconduct by Kell several weeks beforeJanuary17, 1972,he told Supervisor Pereira that he woulddischarge Kell the"next"time he caught him engaging inmisconduct.He further testified he made his decision todischarge Kell on January17, 1972,after observing himtalk for 3 or 4 minutes to another employee on theassembly line. In his prehearing affidavit,however, hestated that he made the decision several days beforeJanuary 17, and that no particular incident prompted hisdecision.Don Baker testified that,during November andDecember 1971, several supervisors made complaintsabout Hawksley.However,Supervisor Hutchins testifiedthathe obtained a wage increase for Hawksley inDecember and that he had no problem with Hawksleyuntil January 1972.For all of these reasons, and based on the entire record, Ifind that the discharges of the four employees violatedSection 8(a)(3) and(1) of the Act.IV.CONCLUSIONS OF LAW1.By interfering with,restraining,and coercing em-ployees, as found herein,Respondent engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.2.By unlawfully discharging Ferguson, Cone, Tuggle,Kell, and Hawksley,as found herein,Respondent engagedin unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.4.Respondent did not violate the Act by any conductnot found herein to constitute an unfair labor practice.V. THE REMEDYIn order to effectuate the policies of the Act, I find that itisnecessary,and I recommend,thatRespondent beordered to cease and desist from the unfair labor practicesfound,and from in any other manner interfering with,restraining,or coercing its employees.Affirmatively, I recommend that Respondent offer toFerguson, Cone, Tuggle, Kell, and Hawksley immediateand full reinstatement to the position which each held atthe time of his discharge or, if that position no longerexists,toa substantially equivalent position,withoutprejudice to his seniority and other rights and privileges. Ifurther recommend that Respondent make each whole forany loss of earnings suffered because of his discharge, bypaying to him a sum of money equal to that which he 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould have been paid by Respondent from the date of hisdischarge to the date on which Respondent offersreinstatement as aforesaid less his net earnings, if any,during the said period. The loss of earnings under the orderrecommended shall be computed in the manner set forth inF.W.WoolworthCompany,90NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 8ORDERRespondent, Shasta Fiberglass, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Unlawfully interrogating and threatening its employ-ees.(b)Unlawfully discharging employees, or otherwiseunlawfully discriminating in regard to their hire, tenure ofemployment, or any term or condition of employment.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of any rightguaranteed in Section 7 of the Act.2.Take the following affirmative action:8 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes9 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted by(a)Offer to Ferguson, Cone, Tuggle, Kell, and Hawksleyimmediate and full reinstatement to their former positionsor, if those positions no longer exist, to substantiallyequivalent positions, and make each of them whole for anylossof earnings he may have suffered by reason ofRespondent's discrimination against him, in the manner setforth in the section herein entitled "The Remedy."(b)Preserve and make available to the Board or itsagents on request, for examination and copying, all payrollrecords and reports, and all other records necessary toanalyze the amount of backpay due and the right ofreinstatement under the terms of this recommended Order.(c) Post at its plants in Central Valley and Anderson,California, copies of the attached notice marked "Appen-dix."9Copies of said notice on forms provided by theRegional Director for Region 20, after being signed by arepresentative of the Respondent, shall be posted immedi-ately in conspicuous places. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the RegionalDirector for Region 20, inwriting,within 20 days from the receipt of this Decisionwhat steps have been taken to comply herewith. 10order ofthe NationalLaborRelations Board"shall read "Posted pursuantto a Judgment of the United States Court of AppealsEnforcingan Order ofthe National LaborRelations Board "iu In theevent thatthis recommendedOrderis adoptedby the Boardafter exceptionshave beenfiled, this provisionshall be modified to read"Notify the Regional DirectorforRegion 20, in writing,within 20 daysfrom the date ofthisOrder, whatsteps the Respondenthas taken to complyherewith."